Exhibit 10.3

[Integral Systems, Inc. Letterhead]

June 24, 2010

William M. Bambarger

c/o Integral Systems, Inc.

6721 Columbia Gateway Drive

Columbia, Maryland 21046

Dear Bill:

Pursuant to our discussions, this letter confirms that the Agreement and Release
between you and Integral Systems, Inc. (“ISI”) dated as of May 13, 2010 (the
“Agreement”), is hereby amended as follows pursuant to paragraph 12 of the
Agreement:

 

  •  

You will remain an employee of ISI through July 16, 2010 and shall provide such
services as requested by ISI’s Chief Executive Officer or his delegate through
such date. Pursuant to paragraph 1(a) of the Agreement, ISI will continue to pay
your base salary (at an annual rate of $300,000, less applicable withholdings)
and provide you employee benefits through July 16, 2010.

 

  •  

The “date of separation” for all purposes under the Agreement shall be July 16,
2010.

 

  •  

Pursuant to Section 1(b) of the Agreement, ISI will (i) continue to pay your
base salary, at an annual rate of $300,000 (less withholdings), through July 31,
2011, and full payment (less withholdings) shall be a total of $311,538.46, and
(ii) pay any COBRA premiums through July 31, 2011 (or, if earlier, until COBRA
coverage ends), commencing on the date of separation, for coverage of you and
your dependents if you (or, as applicable, your dependents) elect COBRA
coverage.

Except as specifically amended by this letter, the Agreement shall remain in
full force and effect and is hereby ratified and confirmed.

Please indicate your agreement to the foregoing by signing and dating this
letter where indicated below.

 

Very truly yours,

/s/ Paul G. Casner, Jr.

Paul G. Casner, Jr. Chief Executive Officer

AGREED TO AND ACKNOWLEDGED:

 

/s/ William M. Bambarger

    

June 24, 2010

William M. Bambarger      Date